     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 1 of 21 Page ID #:45




 1     LTL ATTORNEYS LLP
       Joe Tuffaha (State Bar No. 253723)
 2
        joe.tuffaha@ltlattorneys.com
 3     Prashanth Chennakesavan (State Bar No. 284022)
        prashanth.chennakesavan@ltlattorneys.com
 4
       300 S. Grand Avenue, 14th Floor
 5     Los Angeles, California 90071
       Telephone: 213-612-8900
 6
       Facsimile: 213-612-3773
 7
 8     Attorneys for Defendants
       Robert Goldstein and DRG Strategic, LLC
 9     d/b/a Meridian Global
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
13     MATTHEW PLISKIN, AS                       Case No: 2:18-cv-09491 FMO (ASx)
14     TRUSTEE OF THE ICPW
       NEVADA TRUST                              DEFENDANTS’ NOTICE OF
15                                               MOTION AND MOTION TO
16                Plaintiff,                     DISMISS PLAINTIFF’S
                                                 COMPLAINT
17           v.
18                                               [Declaration of Robert Goldstein and
       ROBERT GOLDSTEIN and DRG                  [Proposed] Order filed concurrently
19     STRATEGIC, LLC d/b/a                      herewith]
20     MERIDIAN GLOBAL,
                                                 Hearing:
21                Defendants.                    Date: February 14, 2019
22                                               Time: 10:00 a.m.
                                                 Crtrm: 6D
23
24                                               Judge: Hon. Fernando M. Olguin
25
26
27
28
                                                                       MOTION TO DISMISS
                                                          CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 2 of 21 Page ID #:46




 1                        NOTICE OF MOTION AND MOTION
 2
      TO PLAINTIFF, HIS ATTORNEYS OF RECORD, AND ALL OTHER
 3
      INTERESTED PARTIES:
 4
 5          PLEASE TAKE NOTICE that on February 14, 2019, at 10:00 a.m., in
 6
      Courtroom 6D of the United States District Court for the Central District of
 7
 8    California, located at 350 W. 1st Street, 6th Floor, Los Angeles, CA 90012,

 9    Defendants Robert Goldstein (“Goldstein”) and DRG Strategic, LLC, d/b/a
10
      Meridian Global (“”DRG”) (collectively “Defendants”) will, and hereby do, move
11
12    the Court to dismiss the Complaint (ECF No. 1) filed by Plaintiff Matthew Pliskin,

13    as Trustee of the ICPW Nevada Trust (“Plaintiff”), pursuant to Rules 12(b)(2) of
14
      the Federal Rules of Civil Procedure. This Motion is made on the grounds that
15
16    Plaintiff fails to establish personal jurisdiction over Defendants. This Motion is

17    supported by the following Memorandum of Points and Authorities, the [Proposed]
18
      Order filed concurrently herewith, the Affidavit of Robert Goldstein, the leadings
19
20    and papers on file herein, and such other matters that may be presented to the Court

21    at hearing.
22
      ///
23
24    ///

25    ///
26
      ///
27
28
                                               1
                                                                         MOTION TO DISMISS
                                                            CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 3 of 21 Page ID #:47




 1          This motion is made following the conference of counsel pursuant to L.R. 7-
 2
      3 which took place on January 7, 2019.
 3
 4
 5    Dated: January 16, 2019                          LTL ATTORNEYS, LLP
 6
                                                        /s/ Joe H. Tuffaha
 7
 8                                                      Joe H. Tuffaha
                                                        Prashanth Chennakesavan
 9                                                      300 S. Grand Avenue, 14th
10                                                      Floor
                                                        Los Angeles, California 90071
11                                                      Telephone: 213-612-8900
12                                                      Facsimile: 213-612-3773

13                                                      Bernie E. Hauder
14                                                      (pro hac vice admission
                                                        pending)
15
16                                                      Attorneys for Defendants
                                                        Robert Goldstein and DRG
17                                                      Strategic, LLC
18                                                      d/b/a Meridian Global

19
20
21
22
23
24
25
26
27
28
                                               2
                                                                       MOTION TO DISMISS
                                                          CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 4 of 21 Page ID #:48




 1                                          TABLE OF CONTENTS
 2
      I. INTRODUCTION ................................................................................................. 1
 3
 4    II. FACTUAL BACKGROUND .............................................................................. 3

 5    III. AUTHORITY AND ARGUMENT .................................................................... 6

 6    IV. CONCLUSION ................................................................................................ 14
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               i
                                                                                            MOTION TO DISMISS
                                                                               CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 5 of 21 Page ID #:49




 1                                         TABLE OF AUTHORITIES
 2
      CASES
 3    1–800 Contacts, Inc. v. Steinberg,
 4    107 Cal.App.4th 568, 132 Cal.Rptr.2d 789 (2003) ................................................... 8
 5    Bancroft & Masters, Inc. v. Augusta Nat’l Inc.,
 6    223 F.3d 1082 (9th Cir. 2000)..................................................................................... 5
 7    Brand v. Menlove Dodge,
 8    796 F.2d 1070 (9th Cir. 1986) .................................................................................. 12
 9    Bristol-Meyers Squibb Co. v. Sup. Ct. of Cal.,
10    137 S. Ct. 1773 (2017) .............................................................................................. 6
11    Burger King v. Rudzewicz,
12    471 U.S.462 (1985) (citations omitted.) ................................................................... 8
13    CE Distribution, LLC v. New Sensor Corp.,
14    28 380 F.3d 1107 (9th Cir. 2004) ............................................................................. 11
15    Coto Settlement v. Eisenberg,
16    593 F.3d 1031 (9th Cir.2010) ................................................................................... 8
17    Daimler AG v. Bauman,
18    134 S. Ct. 746, 761-62 & n.20 (2014) ....................................................................... 6
19
      Dole Food Co., Inc. v. Watts,
20    303 F.3d 1104 (9th Cir.2002) ..................................................................................... 8
21
      Everett Fin., Inc. v. Primary Residential Mortg., Inc.,
22    7378937 (N.D. Tex. Dec. 20, 2016) ......................................................................... 8
23
      Fairchild v. Barot,
24    946 F. Supp. 2d 573 (N.D. Tex. 2013) ..................................................................... 8
25
      Keeton v. Hustler Magazine, Inc.,
26    465 U.S. 770 (1984) ………………………………………………………….……7
27
28
                                                                 i
                                                                                               MOTION TO DISMISS
                                                                                  CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 6 of 21 Page ID #:50




 1    Shaffer v. Heitner,
      433 U.S. 186 (1977) ……………………………………………………….……....7
 2
 3    Mavrix Photo, Inc. v. Brand Techs., Inc.,
      647 F.3d 1218 (9th Cir. 2011) .................................................................................... 8
 4
 5    Menken,
      503 F.3d at 1058.......................................................................................................11
 6
 7    Morrill v. Scott Fin. Corp.,
 8    873 F.3d 1136 (9th Cir. 2017)……………………………………..….…………6, 7

 9    Int’l Shoe Co. v. Washington,
10    326 U.S. 310 (1945)…….…………………………..……………...…....…………6

11    Ochoa v. J.B. Martin & Sons Farms, Inc.,
12    287 F.3d 1182 (9th Cir 2002) .................................................................................. 12

13    Panavision Int'l, L.P. v. Toeppen,
14    141 F.3d 1316, 1322 (9th Cir. 1998) ........................................................................ 9

15    Pebble Beach Co. v. Caddy,
16    453 F.3d 1151 (9th Cir. 2006)..................................................................................... 8

17    Residents of Bayview Hunters Point v. Lennar Housing Dev. Inc.,
18    2007 WL 4126340, (N.D. Cal. Nov. 20, 2007) ...................................................... 12

19    Roth v. Garcia Marquez,
20    942 F.2d 617 (9th Cir. 1991) ................................................................................... 12

21    Schwarzenegger v. Fred Martin Motor Co.,
22    374 F.3d 797 (9th Cir. 2004)................................................................................... 8, 9

23    Terracom v. Valley Nat. Bank,
24    49 F.3d 555 (9th Cir. 1995)....................................................................................... 12

25    Walden v. Fiore,
26    571 U.S. 277 (2014) .........................................................................................8, 9, 10

27
28
                                                                 ii
                                                                                                MOTION TO DISMISS
                                                                                   CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 7 of 21 Page ID #:51




 1    Ziegler v. Indian River Cty.,
      64 F.3d 470 (9th Cir. 1995) ...................................................................................... 13
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               iii
                                                                                             MOTION TO DISMISS
                                                                                CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 8 of 21 Page ID #:52




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.      INTRODUCTION
 3         Plaintiff asserts that in 2014, Ironclad Performance Wear Corporation, Inc.
 4
      (“Ironclad”) hired three individuals as officers of Ironclad, and as officers, the three
 5
 6    individuals owed fiduciary duties to Ironclad.         Plaintiff further alleges that
 7
      Goldstein knew the three individuals and had done business with them at their prior
 8
      companies. Plaintiff alleges that in 2015, these three Ironclad executives made
 9
10    certain representations to Ironclad’s Board of Directors concerning Ironclad’s
11
      projected sales and revenue growth and inventory values. Plaintiff also alleges
12
      these Ironclad executives made certain statements in SEC filings that later had to
13
14    be amended. Plaintiff alleges that in late 2015, when the executives realized
15
      Ironclad was not going to meet the revenue projections, the three Ironclad
16
      executives began devising schemes to inflate Ironclad’s sales.           According to
17
18    Plaintiff, one of these schemes was for Ironclad to sell to DRG a certain quantity of
19
      gloves, which DRG was to relabel and then sell back to Ironclad at a higher price.
20
21    This type of transaction occurred three times which Plaintiff claims occurred at the

22    end of each of Ironclad’s fiscal reporting periods, and such transactions somehow
23
      allowed the Ironclad executives to boost sales revenues in one period and inflate
24
25    inventory value in the next period.         Plaintiff attempts to establish specific

26    jurisdiction over Goldstein and DRG based upon the fact the gloves in question
27
      were relabeled by a company in California.
28
                                                 1
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 9 of 21 Page ID #:53




 1       All negotiations and all agreements between DRG and the Ironclad employees
 2
      occurred in the DFW area. All performance by DRG occurred and all payments
 3
      were made in the DFW area. Neither Goldstein nor DRG have any substantial or
 4
 5    continuous and systematic contacts with California.        Neither Ironclad nor AMS
 6
      ever raised any issues or made any claims with respect to relabeling of the gloves
 7
 8    and upon information and belief, after DRG sold the relabeled gloves to Ironclad,

 9    Ironclad was successful in selling the relabeled gloves.
10
            Putting aside the lack of merit in Plaintiff’s Complaint, Plaintiff attempts to
11
12    establish specific jurisdiction over Defendants in California asserting the relabeling

13    of the gloves occurred in California.          However, Plaintiff’s claims against
14
      Defendants do not arise out of or relate to the relabeling of the gloves. There is no
15
16    allegation or claim that the gloves were not relabeled, were improperly relabeled,

17    that the relabeling was done in such a manner as to decrease or increase the
18
      projected or stated value of the gloves on Ironclad’s financials, or that the relabeling
19
20    was done in such a manner as to increase or decrease Ironclad’s inventory values.

21    Rather, Plaintiff asserts Defendants were somehow aware of an alleged scheme by
22
      certain officers of Ironclad to mislead Ironclad’s Board of Directors about
23
24    Ironclad’s revenue growth and inventory values, and Plaintiff’s claims are that

25    Defendants purchased and resold these gloves to Ironclad with knowledge of and
26
      in an attempt to assist these certain officers in this alleged scheme.
27
28
                                                 2
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 10 of 21 Page ID #:54




 1              All dealings between Defendants and Ironclad occurred in Texas, not in
 2
      California. At the time of the incidents that form the basis of Plaintiff’s complaint,
 3
      both Ironclad and Defendants were located in and their agreement was entered into
 4
 5    in Texas. Plaintiff’s claims do not arise out of or relate to the relabeling of the
 6
      gloves, which is the only incidental and non-related event that occurred in
 7
 8    California.

 9    II.       FACTUAL BACKGROUND
10
                Prior to the incidents that form the basis of Plaintiff’s Complaint, DRG had
11
12    several business dealings with Ironclad and had dealt with several of its employees

13    both while these employees were at Ironclad and while they were at their former
14
      employers. See Declaration of Robert Goldstein1 (“Goldstein Decl.”), ¶ 4. The
15
16    Affidavit of Robert Goldstein is incorporated as if set forth herein fully at length.

17    All such business dealings occurred in the Dallas-Fort Worth metroplex (“DFW”)
18
      area as Defendants and Ironclad and such employees resided in the DFW area. Id.
19
20              In 2015, Ironclad contacted Goldstein in the DFW area in connection with

21    certain gloves that Ironclad had in Canada. Goldstein Decl., ¶ 5. Ironclad told
22
      Goldstein the gloves could not be sold as labeled, that they needed to be relabeled
23
24    due to certain restrictions that applied to the gloves and branding of same, and that

25    Ironclad could not have the gloves relabeled. Id. Ironclad asked DRG to purchase
26
27
      1
28        The Declaration of Robert Goldstein is incorporated as if set forth herein fully at length.
                                                          3
                                                                                      MOTION TO DISMISS
                                                                         CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 11 of 21 Page ID #:55




 1    the gloves, have them relabeled and attempt to sell any or all into offshore markets
 2
      (so as not to interfere with Ironclad’s onshore markets). Id. DRG was responsible
 3
      for the costs to have the gloves relabeled. Id., ¶ 9. DRG and Ironclad entered into
 4
 5    an agreement whereby DRG would purchase the gloves, have them relabeled and
 6
      then attempt to sell them in offshore markets. Id., ¶ 5. If DRG could get any or all
 7
 8    of the gloves resold, it kept the difference in the cost of the gloves and the cost of

 9    relabeling and the price at which it sold the gloves. Id. If DRG could not get any
10
      or all relabeled gloves sold, Ironclad would repurchase the relabeled gloves and sell
11
12    same. Id. Ironclad and DRG entered into an agreement in DFW. Id.

13          DRG contacted several of the overseas entities with which it had done
14
      business in the past about having the gloves relabeled, but none expressed a real
15
16    interest and raised concerns about doing so. Id., ¶ 6. DRG informed Ironclad of

17    same and Ironclad gave DRG the name of person at a third-party relabeling
18
      company for DRG to contact. Id., ¶ 7. DRG contacted the person, learned the
19
20    person worked for AMS and made arrangements to have the gloves shipped to AMS

21    for relabeling of same. Id.
22
            After arranging to have and having the gloves relabeled, DRG tried but was
23
24    unsuccessful in selling the gloves to offshore markets. Id., ¶ 8. Pursuant to the

25    parties’ agreement Ironclad purchased the relabeled gloves from DRG. Id. Ironclad
26
      contacted DRG on two other occasions in connection with this same agreement. Id.
27
28
                                                 4
                                                                          MOTION TO DISMISS
                                                             CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 12 of 21 Page ID #:56




 1    Each time the gloves were relabeled and DRG was unable to sell any of the
 2
      relabeled gloves into offshore markets and sold them to Ironclad. Upon information
 3
      and belief, after DRG sold the relabeled gloves to Ironclad, Ironclad was successful
 4
 5    in reselling the relabeled gloves. Id.
 6
               All negotiations and all agreements between DRG and the Ironclad
 7
 8    employees occurred in the DFW area. Id., ¶ 10. All performance by DRG occurred

 9    and all payments were made in the DFW area. Id. Neither Goldstein nor DRG have
10
      any substantial or continuous and systematic contacts with California.2 Id. Neither
11
12    Goldstein nor DRG have ever maintained a residence or had and office or any

13    employees in California. Id., ¶ 12.
14
               All of the gloves were relabeled as requested and AMS was fully paid for the
15
16    relabeling. Id., ¶ 9. Neither Ironclad nor AMS ever raised any issues or made any

17    claims with respect to relabeling of the gloves. Id. Upon information and belief,
18
      after DRG sold the relabeled gloves to Ironclad, Ironclad was successful in selling
19
20    the relabeled gloves. Id.

21             At no time relevant hereto was either Defendant aware of any representations
22
      made by any executives of Ironclad to Ironclad’s Board of Directors or to anyone
23
24    else about Ironclad’s projected sales, revenue growth, inventory values, any other

25    financial information about Ironclad, or of any scheme or plan by any Ironclad
26
27         2
            Therefore, neither is subject to general jurisdiction. Bancroft & Masters, Inc. v. Augusta
28         Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000).
                                                      5
                                                                                 MOTION TO DISMISS
                                                                    CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 13 of 21 Page ID #:57




 1    executive to fraudulently inflate Ironclad’s sales numbers, revenue growth,
 2
      inventory numbers or any other Ironclad financial information. Id., ¶¶ 11 and 12.
 3
      At no time relevant hereto was either Defendant aware of Ironclad’s fiscal calendar,
 4
 5    of how or when Ironclad was booking revenues, sales or inventory values, or of any
 6
      representations made by anyone, including the three Ironclad executives in
 7
 8    question, to Ironclad’s Board of Directors or anyone else. Id. At no time relevant

 9    hereto did either Defendant have any discussions with anyone, including the three
10
      Ironclad executives in question, about Ironclad’s fiscal calendar, how or when
11
12    Ironclad booked revenues, sales or inventory values, or of any representations any

13    one made to Ironclad’s Board of Directors. Id.
14
      III.   AUTHORITY AND ARGUMENT
15
16           “Constitutional due process requires that defendants ‘have certain minimum

17    contacts’ with a forum state ‘such that the maintenance of the suit does not offend
18
      ‘traditional notions of fair play and substantial justice.’” Morrill v. Scott Fin. Corp.,
19
20    873 F.3d 1136, 1141 (9th Cir. 2017) (quoting Int’l Shoe Co. v. Washington, 326

21    U.S. 310, 316 (1945)). Minimum contacts exist “if the defendant has ‘continuous
22
      and systematic general business contacts’ with a forum state (general jurisdiction),3
23
24
      3
25     Defendants understand Plaintiff is not attempting to establish general personal jurisdiction—and
      any such attempt would be facially futile. See Daimler AG v. Bauman, 134 S. Ct. 746, 761-62 &
26    n.20 (2014) (limiting general jurisdiction over corporations to an entity’s state of incorporation or
      principal place of business, except in exceptional circumstances not present here); Bristol-Meyers
27    Squibb Co. v. Sup. Ct. of Cal., 137 S. Ct. 1773, 1780 (2017) (“For an individual, the paradigm
28    forum for the exercise of general jurisdiction is the individual’s domicile[.]”).
                                                       6
                                                                                   MOTION TO DISMISS
                                                                      CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 14 of 21 Page ID #:58




 1    or if the defendant has sufficient contacts arising from or related to specific
 2
      transactions or activities in the forum state (specific jurisdiction).” Morrill, 873
 3
      F.3d at 1142 (citation omitted).
 4
 5          The inquiry whether a forum State may assert specific jurisdiction over a
 6
      nonresident defendant focuses on the relationship among the defendants, the forum,
 7
 8    and the litigation. Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)

 9    (quoting Shaffer v. Heitner, 433 U.S. 186 (1977)). For a State to exercise specific
10
      jurisdiction consistent with due process, the defendant's suit-related conduct must
11
12    create a substantial connection with the forum State. Walden v. Fiore, 571 U.S.

13    277, 284 (2014). The relationship must arise out of contacts that the defendant
14
      himself creates with the forum State and the court looks to the defendant’s contacts
15
16    with the state and not with persons who reside there. Id. The defendant's suit-related

17    conduct must create a substantial connection with the forum State. Id. at 289.
18
            The Ninth Circuit has adopted a three-prong test courts utilize in determining
19
20    issues of specific jurisdiction:

21          (1) The non-resident defendant must purposefully direct his activities or
22          consummate some transaction with the forum or resident thereof; or perform
            some act by which he purposefully avails himself of the privilege of
23          conducting activities in the forum, thereby invoking the benefits and
24          protections of its laws;
            (2) The claim must be one which arises out of or relates to the defendant’s
25          forum-related activities; and
26          (3) The exercise of jurisdiction must comport with fair play and
            substantial justice, i.e. it must be reasonable.
27
28
                                                7
                                                                          MOTION TO DISMISS
                                                             CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 15 of 21 Page ID #:59




 1    Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
 2        “If any of the three requirements is not satisfied, jurisdiction in the forum would
 3
      deprive the defendant of due process of law.” Pebble Beach Co. v. Caddy, 453 F.3d
 4
      1151, 1155 (9th Cir. 2006). The plaintiff bears the burden of establishing the first
 5
 6    two prongs, and if the plaintiff establishes the first two prongs, the burden shifts to
 7
      the defendant to “‘present a compelling case’ that the exercise of jurisdiction would
 8
 9    not be reasonable.” Schwarzenegger, 374 F.3d at 802.

10             Under the first prong of the three-part specific jurisdiction test, the plaintiff
11
      must establish the defendant either purposefully availed itself of the privilege of
12
13    conducting activities in California, or purposefully directed its activities toward

14    California. The “purposeful availment” requirement ensures that a defendant “will
15
      not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or
16
17    ‘attenuated’ contacts, or of the ‘unilateral activity of another party or a third

18    person.”4 Burger King v. Rudzewicz, 471 U.S.462, 475 (1985) (citations omitted.)
19
      Courts use the “purposeful availment” analysis in suits sounding in contract and the
20
21    “purposeful direction” analysis, in suits sounding in tort. Schwarzenegger, 374

22    F.3d at 802; Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir.2002);
23
      Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1227–28 (9th Cir. 2011).
24
25
      4
       Plaintiff’s claims in the instant lawsuit sound in tort. See 1–800 Contacts, Inc. v. Steinberg, 107
26    Cal.App.4th 568, 132 Cal.Rptr.2d 789 (2003); Coto Settlement v. Eisenberg, 593 F.3d 1031,
      1041 (9th Cir.2010); Fairchild v. Barot, 946 F. Supp. 2d 573, 581 (N.D. Tex. 2013);. Everett
27    Fin., Inc. v. Primary Residential Mortg., Inc., No. 3:14-cv-1028-D, 2016 WL 7378937, at *12
28    (N.D. Tex. Dec. 20, 2016).
                                                       8
                                                                                   MOTION TO DISMISS
                                                                      CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 16 of 21 Page ID #:60




 1    The “purposeful direction” is satisfied when a defendant (1) commits an intentional
 2
      act, (2) expressly aimed at the forum, (3) which causes foreseeable harm in the
 3
      forum.” See id. This standard is sometimes referred to as the “effects test.” See id.
 4
 5    It does not mean that every foreign act with foreseeable effects in the forum state
 6
      gives rise to specific jurisdiction. Walden, 571 U.S. at 289. “The proper question
 7
 8    is not where the plaintiff experienced a particular injury or effect but whether the

 9    defendant's conduct connects him to the forum in a meaningful way.” Panavision
10
      Int'l, L.P. v. Toeppen, 141 F.3d 1316, 1322 (9th Cir. 1998).
11
12          The second factor – the claim must be one which arises out of or relates to

13    the defendant’s forum-related activities – is established only if the plaintiff ‘would
14
      not have been injured but for the defendant’s conduct directed at the forum. Walden
15
16    v. Fiore, 571 U.S. at 289. The plaintiff must establish suit-related conduct that

17    creates a substantial connection with the forum State. Id. The random, fortuitous,
18
      and attenuated State-specific contact – relabeling of the gloves in question – is
19
20    plainly insufficient to establish personal jurisdiction.

21          Plaintiff claims against Defendant are for “aiding and abetting breach of
22
      fiduciary duty” and “unjust enrichment.” These claims arise out of alleged conduct
23
24    and communications between Defendants and certain Ironclad executives that

25    allegedly occurred in Texas. Neither Defendant made a single trip to California
26
27
28
                                                 9
                                                                              MOTION TO DISMISS
                                                                 CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 17 of 21 Page ID #:61




 1    and neither Defendant communicated with Ironclad or its executives while either
 2
      Defendant or any of the Ironclad employees were in California.
 3
            The only allegations in Plaintiff’s Complaint purportedly connecting
 4
 5    Defendants to California is his specious and false assertion that the fraudulent
 6
      transactions all occurred at Ironclad’s “warehouse and logistic operations” in Los
 7
 8    Angeles County. The only thing that occurred in such warehouse in Los Angeles

 9    County was the relabeling of the gloves in question. Plaintiff does not claim that
10
      the Ironclad executives breached their fiduciary duty by having the gloves relabeled
11
12    or that Plaintiff’s alleged injuries were caused by the relabeling of the gloves. There

13    is no claim the gloves in question were not relabeled, were incorrectly relabeled or
14
      that the relabeling of the gloves adversely affected the value of the gloves or was a
15
16    major part (or any part for that matter) of the alleged breach of fiduciary duty by

17    the Ironclad executives, the alleged aiding and abetting by Defendants in such
18
      breach, or in Defendants’ alleged unjust enrichment. Plaintiff’s claims do not relate
19
20    to or arise out of the relabeling of the gloves, the value of the relabeled gloves or to

21    the ultimate sale of the relabeled gloves. Rather, they relate to and arise out of
22
      alleged conduct of the Ironclad executives in the manner and means in which these
23
24    executives represented, booked and reported the sale of such gloves and the alleged

25    conduct of Defendants in allegedly knowingly assisting these executives is doing
26
      so. All such alleged conduct occurred in Texas.
27
28
                                                 10
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 18 of 21 Page ID #:62




 1          Consequently, Plaintiff has failed to provide this Court with any legitimate
 2
      basis to exercise personal jurisdiction over Defendants, and the Complaint must
 3
      therefore be dismissed.
 4
 5          Only if a plaintiff can satisfy both of the first two prongs will a court consider
 6
      whether exercise of jurisdiction is “reasonable.” See Menken, 503 F.3d at 1058.
 7
 8    Given Plaintiffs’ clear failure to do so, this Court need not engage in a

 9    “reasonableness” analysis. But even if it did, it would not help Plaintiff. The
10
      reasonableness inquiry is based on a consideration of:
11
12          (1) the extent of the defendants’ purposeful interjection into the forum state’s
            affairs;
13          (2) the burden on the defendant of defending in the forum;
14          (3) the extent of conflict with the sovereignty of the defendants’ state;
15          (4) the forum state’s interest in adjudicating the dispute;
            (5) the most efficient judicial resolution of the controversy;
16
            (6) the importance of the forum to the plaintiff’s interest in convenient and
17          effective relief; and
18          (7) the existence of an alternative forum.
19
      CE Distribution, LLC v. New Sensor Corp., 28 380 F.3d 1107, 1112 (9th Cir. 2004).
20
21          These factors cut sharply in Defendants’ favor. First, neither Defendant

22    purposefully interjected into California’s affairs. The only contact with California
23
      was the gloves were relabeled in California. Neither Defendant maintains a
24
25    residence or office in California and both would be unduly burdened in defending

26    this lawsuit in California. Goldstein Decl., ¶ 13. California’s interest in adjudicating
27
      his dispute weight in Defendants’ favor given the additional fact that, according to
28
                                                 11
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 19 of 21 Page ID #:63




 1    the Civil Cover Sheet, Plaintiff Matthew Pliskin is a resident of Hillsborough,
 2
      Florida and Defendants are both residents of Texas. The Court can consider this
 3
      filing when ruling on a motion to dismiss. See, e.g., Residents of Bayview Hunters
 4
 5    Point v. Lennar Housing Dev. Inc., 2007 WL 4126340, at *1 (N.D. Cal. Nov. 20,
 6
      2007). Thus, the factor that typically weighs in a plaintiff’s favor is of no moment
 7
 8    here. Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1193 (9th Cir 2002)

 9    (explaining that the forum state “has a strong interest in protecting its residents from
10
      injury and in furnishing a forum where their injuries may be remedied”); Roth v.
11
12    Garcia Marquez, 942 F.2d 617, 624 (9th Cir. 1991) (explaining that the

13    “convenience and effectiveness of relief for plaintiff” favors litigating in the
14
      plaintiff’s home state, since “no doctorate in astrophysics is required to deduce that
15
16    trying a case where one lives is almost always a plaintiff’s preference”). Once those

17    typically pro-plaintiff factors are stripped away, resolution of the third prong
18
      becomes clear: any faint interest a Florida resident has in litigating his case in the
19
20    Central District of California is overwhelmed by a Texas resident’s interest in not

21    doing so. See e.g., Terracom v. Valley Nat. Bank, 49 F.3d 555, 561 (9th Cir. 1995)
22
      (lack of out-of-state defendant’s “purposeful interjection [in forum state] weighs
23
24    heavily” in favor of defendants); Brand v. Menlove Dodge, 796 F.2d 1070, 1075

25    (9th Cir. 1986) (dismissing for lack of personal jurisdiction and explaining that the
26
      burden on a small, out-of-state company to defend itself in California is substantial);
27
28
                                                 12
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 20 of 21 Page ID #:64




 1    Ziegler v. Indian River Cty., 64 F.3d 470, 476 (9th Cir. 1995) (explaining that
 2
      plaintiff bears the burden of establishing that his claim could not be litigated in an
 3
      alternative forum and, where he has not done so, the “factor goes to defendants”).
 4
 5    Therefore, even if Plaintiff were to reach the third prong, his Complaint would still
 6
      need to be dismissed.
 7
 8          Furthermore, the three Ironclad executives in question and all of Defendants

 9    and their employees reside in Texas.           The most efficient resolution of the
10
      controversy would be in Texas, not in California, and Texas is an alternative forum
11
12    for this lawsuit. The “reasonableness” factors weigh in favor of dismissal of this

13    lawsuit.
14
            Contrary to Plaintiff’s assertion, none of the alleged “fraudulent transactions”
15
16    occurred at Ironclad’s warehouse and logistics operations in Los Angeles County.

17    All transactions between Defendants and Ironclad occurred in the DFW area. Both
18
      Goldstein and the executives of Ironclad were in the DFW area when they entered
19
20    into the agreement with regard to the gloves in question and with regard to all

21    agreements made the basis of Plaintiff’s claims. All payments were made to
22
      Goldstein in DFW. Neither Goldstein nor DRG or any of DRG’s employees ever
23
24    were in Ironclad’s warehouse and logistics operations in Los Angeles County

25          In sum, Plaintiff’s Complaint fails to sufficiently allege personal jurisdiction
26
      over Defendants. Consequently, well-established law mandates dismissal.
27
28
                                                13
                                                                           MOTION TO DISMISS
                                                              CASE NO. 2:18-CV-09491-CBM (ASx)
     Case 2:18-cv-09491-FMO-AS Document 15 Filed 01/16/19 Page 21 of 21 Page ID #:65




 1    IV.   CONCLUSION
 2
            Constitutional due process demands that Plaintiff adequately plead personal
 3
      jurisdiction to each defendant. For the described herein, this Court should dismiss
 4
 5    Plaintiff’s complaint as Plaintiff has not established and the Court lacks personal
 6
      jurisdiction over Defendants.
 7
 8
 9    Dated: January 16, 2019                             LTL ATTORNEYS, LLP
10
                                                          /s/ Joe H. Tuffaha
11
12                                                        Joe H. Tuffaha
                                                          Prashanth Chennakesavan
13                                                        300 S. Grand Avenue, 14th
14                                                        Floor
                                                          Los Angeles, California 90071
15                                                        Telephone: 213-612-8900
16                                                        Facsimile: 213-612-3773

17                                                        Bernie E. Hauder
18                                                        (pro hac vice admission
                                                          pending)
19
20                                                        Attorneys for Defendants
                                                          Robert Goldstein and DRG
21                                                        Strategic, LLC
22                                                        d/b/a Meridian Global

23
24
25
26
27
28
                                                14
                                                                         MOTION TO DISMISS
                                                            CASE NO. 2:18-CV-09491-CBM (ASx)
